
	

116 S761 IS: Donations for Our Nation’s Advancement, Transformation, and Enhancement Act
U.S. Senate
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 761
		IN THE SENATE OF THE UNITED STATES
		
			March 12, 2019
			Mr. Enzi (for himself and Mr. Carper) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental Affairs
		
		A BILL
		To amend title 31, United States Code, to allow the heads of certain Executive departments to
			 accept conditional gifts on behalf of Executive departments, and for other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Donations for Our Nation’s Advancement, Transformation, and Enhancement Act or the DONATE Act.
		2.Acceptance of conditional gifts
 (a)In generalSubchapter III of chapter 13 of title 31, United States Code, is amended by adding at the end the following:
				
					1356.Acceptance of conditional gifts
 (a)DefinitionIn this section— (1)the term covered conditional gift means a conditional gift accepted under subsection (b); and
 (2)the term Executive department means— (A)the Department of Agriculture;
 (B)the Department of Commerce; (C)the Department of Education;
 (D)the Department of Energy; (E)the Department of Homeland Security;
 (F)the Department of Housing and Urban Development; (G)the Department of the Interior;
 (H)the Department of Justice; (I)the Department of Labor;
 (J)the Department of the Treasury; or (K)the Department of Veterans Affairs.
								(b)Acceptance
 (1)In generalNotwithstanding any other provision of law, and subject to paragraph (2), the head of each Executive department may, at the discretion of the head of the Executive department, accept a conditional gift on behalf of the Executive department if the conditional gift is made—
 (A)in cash; and (B)by an individual who is a citizen of the United States.
 (2)Limitation on acceptanceA conditional gift may not be accepted under paragraph (1) if the conditional gift is conditioned upon carrying out any act or purpose that will require an expenditure of funds in an amount that exceeds the amount of the conditional gift, unless the expenditure has been approved by an Act of Congress.
 (c)Limitation on useThe principal of and income from any covered conditional gift shall be held, invested, reinvested, and used in accordance with the conditions of the conditional gift, except that the principal of and income from a conditional gift may not be invested or reinvested in a manner in which the principal of or income from the conditional gift will accrue interest.
 (d)Budget justificationsIn the annual budget justification submitted by each Executive department, the head of the Executive department shall include, with respect to the year preceding the date on which the budget justification is submitted, a statement of—
 (1)each covered conditional gift accepted on behalf of the Executive department during the year preceding the date on which the annual budget justification is submitted;
 (2)how each covered conditional gift described in paragraph (1) was used by the Executive department; and
 (3)as applicable, the account or fund in which the funds from each covered gift described in paragraph (1) are deposited.
 (e)Deficit reductionIf funds from a covered conditional gift remain unexpended after carrying out the conditional act or purpose of the covered conditional gift and are not required to carry out any other conditional act or purpose of the covered conditional gift—
 (1)the head of the Executive department to which the covered conditional gift was made may, at the discretion of the head of the Executive department, transfer the remaining funds to the Secretary of the Treasury; and
 (2)the Secretary of the Treasury shall— (A)deposit any remaining funds transferred under paragraph (1) in the general fund of the Treasury; and
 (B)dedicate any remaining funds transferred under paragraph (1) for the sole purpose of deficit reduction.
 (f)Certain insufficient conditional giftsIf a head of an Executive department accepts a covered conditional gift that is made in an amount that is insufficient to meet the cost of carrying out any conditional act or purpose of the conditional gift, the acceptance shall not obligate the Executive department to expend any funds to carry out the conditional act or purpose..
 (b)Technical and conforming amendmentThe table of sections for subchapter III of chapter 13 of title 31, United States Code, is amended by adding at the end the following:
				1356. Acceptance of conditional gifts..
			3.GAO report relating to gifts accepted on behalf of Executive departments
 (a)DefinitionsIn this section— (1)the term Executive department has the meaning given the term in section 101 of title 5, United States Code; and
 (2)the term gift means any conditional or unconditional gift made to an Executive department. (b)ReportNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Reform of the House of Representatives a report that shall include—
 (1)with respect to the year preceding the date on which the report is submitted, a statement of— (A)the source of each gift made to the Executive department during that period;
 (B)how each gift described in subparagraph (A) was, is being, or will be used; and (C)the account or fund in which the funds from each gift described in subparagraph (A) are deposited;
 (2)a description of the process that each Executive department uses to— (A)manage any gifts made to the Executive department; and
 (B)ensure that all gifts made to the Executive department are efficiently used; and (3)recommendations for Executive departments relating to enhancing the management and use of any gifts made to Executive departments.
